Case 8:18-cr-00480-SDM-TGW Document 26 Filed 10/31/19 Page 1 of 4 PagelD 67

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA
Vv. CASE NO. 8:18-cr-480-T-23TGW
18 U.S.C. § 922(g)(1)
RYAN PERRIN
SUPERSEDING INFORMATION
The United States Attorney charges:
COUNT ONE
On or about April 25, 2017, in the Middle District of Florida, the
defendant,
RYAN PERRIN,
knowing that he had previously been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year, including:

1. Aggravated Assault, on or about August 4, 2014;

2. Battery of a Law Enforcement Officer, on or about August 4,
2014; and

3. Aggravated Assault, on or about August 4, 2014,

did knowingly possess, in and affecting interstate and foreign commerce,
Case 8:18-cr-00480-SDM-TGW Document 26 Filed 10/31/19 Page 2 of 4 PagelD 68

a firearm, that is, (i) a Bersa .380 caliber semiautomatic pistol; and (11) a CBC
.22 caliber semiautomatic rifle.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

COUNT TWO

On or about May 8, 2017, in the Middle District of Florida, the

defendant,
RYAN PERRIN,
knowing that he had previously been convicted in any court of a crime
punishable by imprisonment for a term exceeding one year, including:
1. Aggravated Assault, on or about August 4, 2014;

2. Battery of a Law Enforcement Officer, on or about August 4,
2014; and

3. Aggravated Assault, on or about August 4, 2014,
did knowingly possess, in and affecting interstate and foreign commerce, a
firearm and ammunition, that is, (i) two Taurus 9mm semiautomatic pistols;
(i1) a Taurus .38 caliber revolver; (iii) two Maverick Arms/Mossberg 12 gauge
shotguns; (iv) five rounds of Federal .38 caliber ammunition; and (v) 82
rounds of Federal 9mm ammunition.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).
Case 8:18-cr-00480-SDM-TGW Document 26 Filed 10/31/19 Page 3 of 4 PagelD 69

FORFEITURE

1. The allegations contained in Counts One and Two are

incorporated by reference for the purpose of alleging forfeiture pursuant to the

provisions of 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 922(g), the

defendant shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and

28 U.S.C. § 2461(c), all firearms and ammunition involved in or used in the

violation.

3. If any of the property described above, as a result of any act or

omission of the defendant:

a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party,

has been placed beyond the jurisdiction of the court;

has been substantially diminished in value; or

has been commingled with other property which cannot be

divided without difficulty,
Case 8:18-cr-00480-SDM-TGW Document 26 Filed 10/31/19 Page 4 of 4 PagelD 70

the United States shall be entitled to forfeiture of substitute property under the

provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

By:

mews)

MARIA CHAPA LOPEZ
United States Attorney

Taylor G. Stout
7) United States Attorney

 

es pester
= ista t frestor States Attorney
Chief, Violent Crimes and
See Section
